Hovey, J.
(concurring) — I concur in the result reached by the majority opinion, but I do not wish to assent to the doctrine that you can import words into an act for the purpose of avoiding the conclusion that it is unconstitutional. When the title of the act is considered and given its proper application to the statute, this difficulty is overcome. Where the statute is ambiguous and the intent of the legislature cannot be clearly ascertained from its terms the title is an important aid. Even at common law, where the acts did not always have titles, and what they did have were prepared by the clerks, yet they were sometimes considered in getting at the meaning of the act. For an interesting discussion with many citations see Mutual Fire Ins. Co. v. Stokes, 9 Phila. Rep. 80. The courts of this country have adopted the same principle from the earliest times. In United States v. Fisher, 2 Cranch 358, 2 Law Ed. 304, decided in 1804, Chief Justice Marshall refers to the title of the act in explaining the meaning of its body. And in the later case of Church of Holy Trinity v. United States, 143 U. 8. 457, where the title of the act relating to immigration referred to laborers as the persons aimed at, the same court held this was sufficient to limit general language in the body of the act applying to all foreigners. It is quite generally recognized that in states having a constitutional provision like ours, where the object of the act must be stated in the title, even more importance is attached to it. The rule is stated in Sutherland,. Statutory Construction, § 339, and the cases cited clearly support the text.
Closely connected with the foregoing principle, and, in fact, one of the grounds upon which many of the *84cases where it is applied are based, is that “where great inconvenience will result from a particular construction, that construction is to be avoided, unless the meaning of the legislature be plain; in which case it must be obeyed.” United States v. Fisher, supra.
“Again, another guide to the meaning of a statute is found in the evil which it is designed to remedy; and for this the court properly looks at contemporaneous events, the situation as it existed, and as it was pressed upon the attention of the legislative body.” Church of Holy Trinity v. United States, supra.
The title of this act contains, the following: “For the payment of equalized compensation to veterans of the war with the central allied powers.” This shows that this act contemplated two things: (1) Equalized compensation. It is a matter of common knowledge that this country was confronted with the necessity of taking part in the greatest war the world has ever known, and that the great majority of the men who left civil life to perform their duties as loyal citizens did so at considerable financial sacrifice, and that the object of this legislation was to increase the compensation to the men so situated. (2) Veterans of the war. It is also well known to every one that service in the world war was the act to be rewarded, and not the particular date of the enlistment. This is made plainly apparent by the latter portion of § 1, which extends the benefits of the act to those who served in the forces of the governments associated with the United States, the dates there being specifically applied to the time served. It is apparent that to reward the men last mentioned and to deny the same reward to men who enlisted in our own army under the same circumstances would be a gross injustice and something that the legislature must certainly not have intended. Nor *85do I think the act should he so construed when it is considered as a whole and in view of the principles which I have applied.